MEMORANDUM**
Tyrone Clation, a California state prisoner, appeals pro se the dismissal of his action under 42 U.S.C. § 1983 for failure to obey an order to file an amended complaint and failure to state a claim. Clation contends that physical and mental impairments prevent him from understanding and participating in court proceedings. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We review for an abuse of discretion the dismissal under Fed.R.Civ.P. 41(b) of an action for failure to obey a court order. Edwards v. Marin Park, Inc., 356 F.3d 1058, 1063 (9th Cir.2004). In dismissing, the district court must consider five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less drastic alternatives.” Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (quotations omitted).
*505Clation appears to contend that his impairments prevented him from obeying the magistrate judge’s order to file an amended complaint. Nonetheless, he filed motions for extensions of time and for appointment of counsel in the district court, and he filed an opening brief in this court. The district court did not abuse its discretion in concluding that in the absence of an active complaint, the public’s interest in expeditious resolution of litigation weighed heavily in favor of dismissal, and that no other effective sanction was available. See id. We affirm the district court’s judgment. See Edwards, 356 F.3d at 1063.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.